Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldstein, J.), rendered December 17, 1990, convicting him of robbery in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The complainants had ample opportunity to observe the defendant under good lighting conditions, both in a vestibule and the hallway of the building where they were waiting for an elevator, as well as during the robbery itself.
Although the defendant argues that the complainants underwent a harrowing experience which undermined their ability to accurately observe and identify the defendant, resolutions of issues of credibility, as well as the weight to be accorded the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
We have reviewed the defendant’s remaining contention regarding the alleged excessiveness of the sentence, and find it to be without merit (see, People v Suitte, 90 AD2d 80). Mengano, P. J., Thompson, Lawrence and Santucci, JJ., concur.